NOT FOR PUBLICATION
                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                                                                           AUG 26 2016
                            FOR THE NINTH CIRCUIT
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS



JAYCEE DUGARD, individually, and as              No.   13-17596
Guardian Ad Litem, for her Minor Child,
                                                 D.C. No. 3:11-cv-04718-CTB
              Plaintiff-Appellant,               Northern District of California,
                                                 San Francisco
 v.

UNITED STATES OF AMERICA,                        ORDER

              Defendant-Appellee.


Before: CLIFTON and OWENS, Circuit Judges, and SMITH,* Chief District
Judge.

      Plaintiff-Appellant’s request for publication, filed March 29, 2016, is

GRANTED. The memorandum disposition filed March 15, 2016, is withdrawn

and replaced with an opinion filed together with this order. Further petitions for

rehearing or rehearing en banc may be filed.




         *
              The Honorable William E. Smith, United States Chief District Judge
for the District of Rhode Island, sitting by designation.